DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ANDREW LEVY and CHERYL WHITE LEVY,
                           Appellants,

                                    v.

 STARVIEW INVESTMENTS, LLC, CTS PROPERTY HOLDINGS, LLC,
 and BOYLSTON CREEK, LLC, a Delaware Limited Liability Company,
                        Appellees.

                              No. 4D17-2616

                           [August 16, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John B. Bowman, Judge; L.T. Case No.
CACE-16-007231 (02).

    Lawrence J. Shapiro of Lawrence J. Shapiro & Associates, P.A., Miami,
for appellants.

   William E. Calnan of Waldman Trigoboff Hildebrandt & Calnan, P.A.,
Fort Lauderdale, for Appellees Starview Investments, LLC, and CTS
Property Holdings, LLC.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.